Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Response to Amendment
In the amendment filed 05/26/2022, the following has occurred: claims 1 and 32 have been amended.  Now, claims 1-7, 9-23, 25-34, 36-39, and 41-54 remain pending with claims 46-48 being withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-13, 15-18, 21, 25-29, 32-33, 36-38, 40-43, and 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Curl, US Patent Application Publication No. 2011/0157480 and further in view of Teodoresen, US Patent Application Publication No. 2012/0302941.
As per claim 1, Claus teaches a surgery support system, comprising: a hardware-based system (see paragraph 0054) configured to perform tasks including: selecting one or more groups of settings for at least one surgical device used for a surgical procedure in an operating room (see paragraph 0014; inputting base settings or user settings); receiving information from the at least one surgical device (see paragraph 0034; system monitors real time instrument parameters during procedure); correlating the information from the at least one surgical device and the one or more groups of settings (see paragraph 0034; instrument parameters can be analyzed and compared to the settings that were used); storing the correlated information in a database (see paragraph 0038; settings and collected instrument data are stored in real time instrument data database); sending specific items of the stored information, wherein the specific items include the one or more groups of settings (see paragraph 0039; the aforementioned real-time data (described as including the collected instrument settings) is sent to a GUI during or after one or more surgical procedures); receiving at least one of a second one or more groups of settings configured to control the at least one surgical device during a second surgical procedure, the at least one of a second one or more groups of settings is based on the at least one of the one or more groups of settings (see paragraphs 0041 and 0043; the analysis module can analyze collected settings data to make subsequent recommendations for more effective and efficient surgeries; these subsequently recommended settings are encompassed by the recited “second one or more groups of settings” because they are based on a prior group of settings); automatically adjusting operating parameters of, and controlling operation of, the at least one surgical device based on the at least one of the second one or more groups of settings (see paragraph 0056; describes automated adjustment of base settings; paragraph 0030 explains that adjustments to base settings cause adjustments to the operating parameters of the surgical instrument); and comparing and updating information from the at least one surgical device and the second one or more groups of settings (see paragraph 0053; system can be reused to updated settings/preferences).  
While Claus makes various references to databases, systems, hardware, etc., Claus does not explicitly teach a network attached computer with a processor and a data storage device storing instructions which, when executed on the processor, cause the computer to perform tasks.  Additionally, Claus does not explicitly state that the specific items are sent from a terminal remote from the at least one surgical device or that the second group of settings are receive from the user terminal remote form the at least one surgical device.  
Curl teaches a computer-based surgery support system, comprising: a network attached computer with a processor and a data storage device storing instructions which, when executed on the processor, cause the computer to perform tasks (see paragraphs 0051-0052), including collecting surgical device setting and parameter information (see abstract and paragraph 0018; data can be collected from surgical devices) and sending setting information to a user terminal remote from the surgical device (see abstract and paragraph 0019; surgical data from surgical devicesw can be sent to a remote integration system).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add such common network-based hardware to the system of Claus with the motivation of reducing clutter in the operating room by moving control devices to another location (see paragraph 0003 of Curl). Since Claus teaches collecting and sending settings during a plurality of surgical procedures, as set forth above, combining the remote terminal of Curl with this process within Claus would have resulted in the transmission of the second group of settings from the user terminal remote from the at least one surgical device, as recited in the claim.
Furthermore, while the combination of Claus and Curl discloses automatically adjusting operating parameters based on the at least one of the second one or more groups of settings as set forth above and that the data may be used subsequently for other purposes (see paragraph 0085 of Curl), the combination does not explicitly teach the adjustment of operating parameters based on the second group of settings occurs during the second surgical procedure.
Teodoresen teaches a system for storing surgical settings during a surgical procedure and setting operating parameters of a surgical device based on the stored settings during a second surgical procedure (see paragraph 0080; operating parameters of a surgical device may be stored for use in later procedures by being subsequently selected). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the groups of settings disclosed in Claus and Curl to set operating parameters during a second surgical procedure as disclosed in Teodoresen with the motivation of tailoring operating parameters to a particular patient (see paragraph 0080 of Teodoresen).
As per claim 2, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches the surgical procedure is an eye surgery (see paragraph 0013).
As per claim 3, Claus, Curl, and Teodoresen teaches the system of claim 2 as described above.  Claus further teaches the eye surgery is one of cataract surgery, refractive surgery, laser cataract surgery, vitreoretinal surgery, and glaucoma surgery (see paragraph 0002).
As per claim 4, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches at least a portion of the information from the at least one surgical device in use during the surgical procedure in the operating room is computer-readable information (see claims 22-23).
As per claim 5, Claus, Curl, and Teodoresen teaches the system of claim 4 as described above.  As described above, Claus does not explicitly teach the networked-based system.  Curl further teaches the at least one surgical device is at least a part of network attached equipment in the operating room, and at least a portion of the computer-readable information is obtained from the network attached equipment in the operating room (see paragraphs 0032-0033). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add such features to the system of Claus for the reasons given above with respect to claim 1.
As per claim 6, Claus, Curl, and Teodoresen teaches the system of claim 5 as described above.  Claus further teaches the at least one surgical device includes a computer-based phacoemulsification system (see paragraph 0013).
As per claim 7, Claus, Curl, and Teodoresen teaches the system of claim 6 as described above.  Claus further teaches the phacoemulsification system is configured to run at least one application utilizing selected settings during the procedure (see paragraph 0013).
As per claim 9, Claus, Curl, and Teodoresen teaches the system of claim 6 as described above.  Claus further teaches the information from the at least one surgical device includes diagnostic information of the phacoemulsification system (see paragraph 0036).
As per claim 10, Claus, Curl, and Teodoresen teaches the system of claim 6 as described above.  Claus further teaches the information from the at least one surgical device includes operational information of the phacoemulsification system recorded during the procedure (see paragraph 0040).
As per claim 11, Claus, Curl, and Teodoresen teaches the system of claim 10 as described above.  Claus further teaches the operational information of the phacoemulsification system includes information sampled at regular intervals during the procedure (see paragraph 0040).
As per claim 12, Claus teaches the system of claim 10 as described above.  Claus further teaches the operational information of the phacoemulsification system includes information recorded continuously during the procedure (see paragraph 0038).
As per claim 13, Claus, Curl, and Teodoresen teaches the system of claim 5 as described above.  Claus further teaches the at least one surgical device includes a surgical media center (SMC) arranged to make at least one of an audio recording and a video recording of activity in the operating room during the surgical procedure (see paragraph 0045; i.e. a video analysis of a procedure).
As per claim 15, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches the information from the at least one surgical device includes date and time of the beginning and end of the surgical procedure (see paragraph 0035).
As per claim 16, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches the surgical procedure includes a plurality of stages, and the information from the at least one surgical device includes the date and time of the beginning and end of each of the stages (see paragraphs 0035).
As per claim 17, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches the tasks further include obtaining and storing identifiers of persons present during the procedure, including at least one of a patient on whom the procedure is performed, a surgeon performing the procedure, and operating room staff participating in the procedure and an indicator of their respective duties (see paragraphs 0026 and 0029).
As per claim 18, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches the tasks further include obtaining and storing information of supplies consumed during the procedure, including an identity of the supplies and a respective amount used (see paragraph 0036).
As per claim 21, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches the tasks further include gathering patient feedback information (see paragraph 0026).
As per claim 25, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches the tasks further include generating at least one of a table, a graph, and text and providing the generated at least one of the table, the graph, and the text to the user terminal in response to the request (see paragraph 0055).
As per claim 26, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches storing information of a plurality of procedures (see paragraph 0038); receiving a request for the stored information including an identified analysis of the information and an identified format of analysis results (see paragraph 0055); analyzing the stored information and formatting the analysis results in accordance with the received request (see paragraph 0055); and providing the formatted information to a destination (see paragraph 0056).  
As per claim 27, Claus, Curl, and Teodoresen teaches the system of claim 26 as described above. Claus further teaches the plurality of procedures occur in a plurality of operating rooms (see paragraph 0039).
As per claim 28, Claus, Curl, and Teodoresen teaches the system of claim 26 as described above. Claus further teaches the formatted information includes at least one of operating room efficiency, energy usage flow rate, vacuum rate, procedure time. time between procedures, procedures per selected time period, characteristics of a plurality of surgeons, characteristics of a plurality of operating room staff persons, and a comparison of supplies used in a plurality of procedures (see paragraph 0036).
As per claim 29, Claus, Curl, and Teodoresen teaches the system of claim 26 as described above.  Claus further teaches analysis results include a correlation of information pertaining to a plurality of surgical procedures, efficiency, product usage, and phacoemulsification system program settings (see paragraphs 0034-0035).
As per claim 49, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches the recorded information includes at least one of an amount of energy applied to emulsify a lens, an amount of vacuum applied to aspirate, a flow rate, a microscopic view of an operating field, user selected settings of a phacoemulsification system used during the surgical procedure, diagnostic information of the phacoemulsification system, and operation information of the phacoemulsification system (see paragraph 0042).
As per claim 51, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches calculating an evaluation score for the surgical procedure based on the information from the at least one surgical device (see paragraph 0042).
As per claim 53, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus further teaches the operations of the at least one surgical device that are controlled are selected from the group comprising vacuum rate, flow rate, aspiration rate, ultrasound power, bottle height, pressurized infusion rate, cut rate, diathermy power, and navigational control (see paragraph 0030).
Claims 32-33, 36-38, 40-43, 50, 52, and 54 recite substantially similar method limitations to system claims 1, 3-6, 13, 16-18, 26-29, 49, 52, and 54 and, as such, are rejected for similar reasons as given above.

Claim 19-20, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Curl, US Patent Application Publication No. 2011/0157480 and Teodoresen, US Patent Application Publication No. 2012/0302941 and further in view of Boukhny, US Patent Application Publication No. 2003/0178489.
As per claim 19, Claus, Curl, and Teodoresen teaches the system of claim 18 as described above.  Claus does not explicitly teach an interface to a supplier ordering system, wherein the tasks further include using the interface to order operating room supplies to replenish those consumed during the procedure.  Boukhny further teaches an interface to a supplier ordering system, wherein the tasks further include using the interface to order operating room supplies to replenish those consumed during the procedure (see paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add such features to the system of Claus with the motivation of maintaining up-to-date inventory supplies.
As per claim 20, Claus, Curl, and Teodoresen teaches the system of claim 19 as described above.  Claus does not explicitly teach using the interface to order the operating supplies further comprises using the interface to automatically order the replenishing after each procedure, according to a set schedule, or as triggered by inventory levels dropping to a predetermined threshold.  Boukhny further teaches using the interface to order the operating supplies further comprises using the interface to automatically order the replenishing after each procedure, according to a set schedule, or as triggered by inventory levels dropping to a predetermined threshold (see paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add such features to the system of Claus for the reasons given above with respect to claim 19.
Claim 39 recites substantially similar method limitations to system claims 19-20 and, as such, is rejected for similar reasons as given above.

Claim 30-31 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Curl, US Patent Application Publication No. 2011/0157480 and Teodoresen, US Patent Application Publication No. 2012/0302941 and further in view of DeBoer, US Patent Application Publication No. 2008/0281301.
As per claim 30, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus does not explicitly teach teaches the tasks further include receiving a type identifier of the user terminal, and the formatting includes formatting for presentation on the identified user terminal type. DeBoer further teaches the tasks further include receiving a type identifier of the user terminal, and the formatting includes formatting for presentation on the identified user terminal type (see paragraph 0099).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features to the system of Claus with the motivation of providing versatility and upgradability to similar surgical systems (see paragraph 0004 of DeBoer).
As per claim 31, Claus, Curl, and Teodoresen and DeBoer teaches the system of claim 30 as described above.  As described above, Claus does not explicitly teach the terminal type.  DeBoer further teaches the user terminal is one of a smart phone, a tablet computer, a portable computer, and a desktop computer (see paragraph 0099). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features to the system of Claus for the reasons given above with respect to claim 30.
Claims 44-45 recite substantially similar method limitations to system claims 30-31 and, as such, are rejected for similar reasons as given above.

Claims 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Curl, US Patent Application Publication No. 2011/0157480 and Teodoresen, US Patent Application Publication No. 2012/0302941 and further in view of Sherman, US Patent Application Publication No. 2006/0142740.
As per claim 14, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus does not explicitly teach overlaying surgeon-dictated audio onto SMC data.  Sherman teaches overlaying surgeon-dictated audio onto SMC data (see paragraph 0034).  It would have been obvious to one of ordinary skill in the art at the time of filing to add this feature to the system of Claus for the purpose of providing additional commentary to other medical personnel (see paragraph 0035 of Sherman).
Claim 34 recites substantially similar method limitations to system claim 14 and, as such is rejected for similar reasons as given above.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over of Claus, US Patent Application Publication No. 2010/0287127 in view of Curl, US Patent Application Publication No. 2011/0157480 and Teodoresen, US Patent Application Publication No. 2012/0302941 and further in view of Austin, US Patent Application Publication No. 2008/0030345.
As per claims 22-23, Claus, Curl, and Teodoresen teaches the system of claim 1 as described above.  Claus does not explicitly teach providing feedback to at least one of a manufacturer's customer service, marketing, sales, technical support, and research and development of at least one device in the operating room.  Austin teaches providing feedback to at least one of a manufacturer's customer service, marketing, sales, technical support, and research and development of at least one medical device.  Austin teaches providing feedback to at least one of a manufacturer's customer service, marketing, sales, technical support, and research and development of at least one device in the operating room.  Austin teaches providing feedback to at least one of a manufacturer's customer service, marketing, sales, technical support, and research and development of at least one medical device (see paragraphs 0243, 0249, and 0252; a variety of users including sales representatives can be provided with feedback regarding various types of medical devices including devices used by surgeons).  It would have been obvious to one of ordinary skill in the art at the time of filing to add this feature to the system of Claus for the purpose of improving hospital inventory management (see paragraph 0054 of Austin).

Response to Arguments
In the remarks field 05/26/2022, Applicant argues that neither Claus, Curl, nor Teodoresen teaches receiving at least one second group of settings from the user terminal remote from the at least one surgical device.  
In response to Applicant’s arguments, the examiner respectfully maintains that the combination of Claus, Curl, nor Teodoreses is encompassed by this amended feature as explained in the updated rejections set forth above.
In particular, the examiner respectfully disagrees that Claus is silent regarding a second group of settings configured to control a surgical device during a second surgical procedure as argued at page 13 of the arguments.  Claus makes numerous references to a plurality of surgical procedures. For example, Claus states that real time data, which includes surgical setting data, is collected during or after “one or more surgical procedures” (see paragraph 0039).  Claus further teaches that a group of settings used in a surgical procedure may be based on analysis of instrument settings from a surgical previous surgical procedure (see paragraphs 0041 and 0043).  Therefore, this described group of instrument settings is encompassed by the recited second group of settings.  Accordingly, the examiner respectfully maintains that, given the broadest reasonable interpretation, the claims encompass these teachings of Claus.
With regard to Curl and Teodoresen, Applicant argues that these references fail to cure the deficiencies of Claus with regard to the amended feature as a whole.  However, the examiner respectfully maintains that these references teach the remote operation of surgical devices as set forth above, rather than the entirety of the second group of settings, which is taught by Claus, as explained above.  Therefore, these arguments are not found to be persuasive in light of the updated rejections set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mussoff, US Patent No. 9,319,483, discloses accessing and displaying surgical equipment data at 	a remote terminal during a surgical procedure along with configuring medical equipment 	settings for a first and second medical procedure.
Lipow, International Publication No. WO 2004/058049 A2, discloses storing and adjusting 	surgical device settings during a surgical procedure.
Ritsma, Reining In The New Equipment, discusses the use of computerized surgical equipment in 	medical operating rooms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626